OPEN MEETING LAW — BOARD OF EXAMINERS OF PSYCHOLOGISTS — MEETING TO DISCUSS APPLICANTS Meetings of the State Board of Examiners of Psychologists to discuss and determine the qualifications of applicants for examination and licensure are within the purview of 25 O.S. 201 [25-201] (1971), and therefore must be open to the public.  This is to acknowledge receipt of your opinion request wherein you ask, in effect, the following question: May the Board of Examiners of Psychologists have a closed meeting to discuss and determine the qualifications of applicants for examination? Your question involves the applicability and construction of 25 O.S. 201 [25-201] (1971). 25 O.S. 201 [25-201] specifically provides: "All meetings of the governing bodies of all municipalities located within the State of Oklahoma, boards of county commissioners of the counties in the State of Oklahoma, boards of public and higher education in the State of Oklahoma and all other boards, bureaus, commissions, agencies, trusteeships or authorities in the State of Oklahoma supported in whole or in part by public funds or entrusted with the expending of public funds, or administering public properties, must be public meetings, and in all such meetings the vote of each member must be publicly cast and recorded.  "Executive sessions will be permitted only for the purpose of discussing the employment, hiring, appointment, promotion, demotion, disciplining or resignation of any public officer or employee; provided, however, that any vote or action thereon must be taken in public meeting with the vote of each member publicly cast and recorded.  "Any action taken in violation of the above provisions shall be invalid.  "Any member of the Legislature appointed as a member of a committee of either branch of the Legislature or joint committee thereof or a committee of the State Legislative Council shall be permitted to attend any executive session of any state agency, board or commission authorized by this act whenever the jurisdiction of such committee includes the actions of the public body involved." (Emphasis added.) The State Board of Psychology is established pursuant to 59 O.S. 1351 [59-1351] et seq. (1971), and provision is made for funding by 59 O.S. 1360 [59-1360] (1971). Thus, under the provisions of 25 O.S. 201 [25-201], state boards are required in general to hold public meetings when such boards are "supported in whole or in part by public funds or entrusted with the expending of public funds, or administering public properties . . . . State Boards may hold "executive sessions" if said sessions are for the purpose of discussing employment considerations of any public officer or employee.  The summary of facts you outlined in your request is not specifically excepted by law.  It is, therefore, clear that the State Board of Examiners of Psychology is subject to the provisions of 25 O.S. 201 [25-201] (1971), and that meetings to determine the qualifications of applicants for examination and licensure must be open meetings.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Meetings of the State Board of Examiners of Psychologists to discuss and determine the qualifications of applicants for examination and licensure are within the purview of 25 O.S. 201 [25-201] (1971), and therefore must be open to the public.  (NATHAN J. GIGGER) (ksg)